285 S.W.3d 430 (2009)
STATE of Missouri, Respondent,
v.
Reginald G. MOSES, Appellant.
No. ED 91712.
Missouri Court of Appeals, Eastern District, Division Three.
June 16, 2009.
Ellen H. Flottman, Columbia, MO, for appellant.
Chris Koster, Terrence M. Messonnier, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Reginald Moses ("defendant") appeals the judgment on his conviction of forcible sodomy and armed criminal action. Defendant claims the trial court plainly erred in admitting the testimony of Officer Jean Burks ("Officer Burks") concerning statements made to her by the victim.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).